Title: To Thomas Jefferson from John Minor, 15 February 1807
From: Minor, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Fredericksburg Feb. 15th 1807
                        
                        Your Letter addressed to L. W. Dangerfield I Receved and in a Day or two aftr put it into the hands of one of the Sherifs of this County who promised to deliver it
                            himself, and has, I doubt not, done so before this time.
                        The most Convenient Post Office to Mr Dangerfield is the one at this place—but I intreat you not to let the
                            fear of giving me trouble, deprive me of the satisfaction I derive from rendering you service 
                  Be assured Dear Sir of my
                            high Esteem & respect
                        
                            John Minor
                            
                        
                    